PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,814,338
Issue Date: October 27, 2020
Application No. 15/672,490
Filing or 371(c) Date: August 9, 2017
Attorney Docket No. 66370-600 


:
:
:
:	DECISION ON PETITION
:
:


This is a notice regarding your request filed April 20, 2021, for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

It is noted that, while an itemization of the fee deficiency was submitted, the calculation of the Issue Fee deficiency owed is incorrect. Practitioner listed $500.00 issue fee was paid and deficiency of $500.00, however, the fees went up on October 2, 2020, so the deficiency owed is $700.00  Consequently, the $200.00 balance for the issue fee deficiency is being charged to practitioner’s deposit account as authorized.   ($1,200.00 due - $1,000 paid= $200.00 deficient).    
 
Your fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

Status as a small entity has been removed. Accordingly, all future fees paid in this patent must be paid at the undiscounted entity rate.  

Inquiries related to this communication should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions